UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1777



MAHESH C. SIKKA,

                                              Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD; DEPARTMENT OF DEFENSE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-235-3)


Submitted:   May 5, 2004                      Decided:   June 2, 2004


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mahesh C. Sikka, Appellant Pro Se. Robert P. McIntosh, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mahesh C. Sikka appeals the magistrate judge’s grant of

summary judgment for the Government on his retaliation and hostile

work environment discrimination claims.*         We affirm.

           We    review   a   grant   of    summary     judgment     de    novo.

Higgins v. E. I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).     Summary judgment is appropriate only if there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.          Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 324-25 (1986).              We must view the

factual evidence, and all justifiable inferences drawn therefrom,

in the light most favorable to the non-moving party.                Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

           We conclude that viewing the evidence in a light most

favorable to Sikka, the Government is entitled to summary judgment

on his hostile work environment and retaliation claims as a matter

of law.    Accordingly, we affirm the decision of the magistrate

judge. We grant Sikka’s motion to file an oversize informal brief.

We   dispense   with   oral   argument     because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




      1
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                  - 2 -